           Case 4:20-cv-03033-JST Document 34 Filed 05/29/20 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA

                                  RELATED CASE ORDER


        A Motion for Administrative Relief to Consider Whether Cases Should be Related or a
Sua Sponte Judicial Referral for Purpose of Determining Relationship (Civil L.R. 3-12) has
been filed. The filing party has indicated that the remaining parties either do not oppose, or do
not take a position regarding, the motion. The motion is now ripe.

        As the judge assigned to the matter entitled Hastings College of the Law v. City and
County of San Francisco, Case No. 20-cv-03033-JST, I find that the more recently filed case
that I have initialed below is not related to the case assigned to me.


                                                                                           Not
    Case                                    Title                              Related
                                                                                          Related
20-cv-03538-     Concerned Citizens of the Haight v. City and County of
                                                                                             X
CRB              San Francisco




Dated: May 29, 2020                             By:
                                                Jon S. Tigar
                                                United States District Judge




                                                1
